Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                          Detailed Action
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 3, 16, 18, 22 and 23 is/are rejected under 35 U.S.C. 102 a(1) as being anticipated by Heinrich (WO2016/096518).

     With respect to claim 1, Heinrich teaches  a state  assessment system, shown by figure 2A, comprising a signal capturing device 10, (see page 6) for capturing a physiological signal (heartbeat, respiratory movements etc.) of a baby and an evaluation device, comprising: an oscillator model (data processing system described at page 9, beginning at line 20 to page 10, line 12) for taking the physiological image and converting it into the frequency domain using  Fourier transform or other temporal filters. 
Heinrich teaches classifier 106 for classifying feature image data, see page. 10, lines 26-34, see also page 9, lines 10-15. 

     With  respect to claims 3 and 18,  Heinrich teaches physiological signals with regard to heartbeat and respirator functions. See page 8 lines 6-11 and page 9, lines 19-27.  Heinrich also teaches a heartbeat detector 102 and a respirator detector 104, see page 8. 

     With respect to claim 16, Heinrich teaches a method for operating a diagnosis and treatment system, comprising:  a signal capturing device 10, (see page 6) for capturing a physiological signal (heartbeat, respiratory movements etc.) of a baby and an evaluation device; an oscillator model (data processing system described at page 9, beginning at line 20 to page 10, line 12) for taking the physiological image and converting it into the frequency domain using  Fourier transform or other temporal filters. 
Heinrich teaches  a classifier 106 for classifying feature image data, see page. 10, lines 26-34, see also page 9, lines 10-15. 
     Heinrich teaches an analysis module which is the combination of data processor 18 detectors 102 and 104,  which outputs a treatment suggestion (such as length of time of sleep) page 18, lines 7-14.

        With respect to claim 22, Heinrich teaches wherein the treatment suggestions are different sleep states see for example, page 13, lines 12-34, which includes the number of hours and times of day, as set forth at page 12, lines 24-34.

         With respect to claim 23, Heinrich teaches an electric device for generating an alarm signal which provides stimulus to the subject which is performed by generation of electric signals, see page 12, lines 19-24.



Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4  and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Okuno (JP2015202208) .

     Heinrich teaches all of the subject upon which the claim depends except for capturing images of the face and tongue and determining respective features. 
     Okuno teaches a camera for taking images of the face and tongue.
 Images of a face and a tongue are taken continuously so as to acquire measurement data based on spectroscopy.  The result of the color of tongue, and the pulse image obtained from the pulse pattern, is based on reference to past case data. When photographing the face or tongue.  When photographing the face or tongue, the color of the display screen that is integrated with the camera is emitted at wavelengths corresponding to the three primary colors RBG. 
     Since Heinrich and Okuno are both directed to systems for imaging patients for  monitoring and classifying respiratory functions, the purpose of capturing the face and tongue would have been contemplated by Heinrich as set forth by Okuno. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to use the well known technique of monitoring the face and tongue, as set forth by Okuno,  and combine the teaching with Heinrich so that  in addition to monitoring the heartbeat and respiratory functions, as set forth by Heinrich, face and tongue images can be captured  and processed by data processor 18 for capturing other physiological features for classification. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of CN109948396 (396).
     Heinrich teaches all of the subject matter up which the claim depends except for  the use of SVM or CNN as the classification model. 

     Heinrich teaches the use of the Markov model and performing supervised and unsupervised training for performing classification. 
   The CN 109948396 reference teaches performing  judgment for supraventricular cardiac beats and to select appropriate network topology results, training times, learning parameters such as rate and learning rule building the artificial  neural network classifier, and, after finishing the construction of the classifier, it also needs to train, the classifier.   The 396 reference teaches a heartbeat template obtaining preset typical supraventricular, wherein said typical supraventricular heartbeat template label corresponding to the classification reference result based on the time domain characteristic of the typical supraventricular heartbeat template, the frequency domain characteristics and wavelet coherent features to the classifier for training. 

      Heinrich and the 396 patent both teach the use of classifiers for classification of medical data. The use of CNN or SVM as the method of classification would have been recognized by Heinrich as set forth by  the 396 reference. 

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace one type of classification model or method with that of another for at least the reason that SVM and CNN are well known classification models and could be used for classifying  medical features such as physiological data obtained from a patient. 

Claims 6, 8,  13  and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Heinrich in view of Watabe CN107102728. 
     With respect to claim 6, Heinrich teaches a state assessment system, shown by figure 2A, comprising a signal capturing device 10, (see page 6) for capturing a physiological signal (heart beat, respiratory movements etc.) of a baby and an evaluation device, comprising: an oscillator model (data processing system described at page 9, beginning at line 20 to page 10, line 12) for taking the physiological image and converting it into the frequency domain using  Fourier transform or other temporal filters. 
Heinrich teaches classifier 106 in combination with processor 18 (page 10, lines 26-34), for determining the type of treatment is required based on the classification of the results analyzing classifying feature image data, see page. 11, lines 12-32.  See also page 9, lines 10-15. 

     Heinrich teaches all of the subject matter upon which the claim depends except for  an augmented reality apparatus.  Heinrich does however teach a display 19.
     Watabe teaches an augmented reality  terminal comprising a motion parameter collecting device based on capacitance-type micro-electromechanical system (MEMS, MicroElectro Mechanical Systems), so as to collect capacitance change data by the motion parameter collecting device; and obtaining the motion parameter information according to the capacitance change data.  Watabe teaches extracting the frequency domain characteristic of a motion  assigned a  hierarchical wavelet packet decomposition algorithm to perform hierarchical classification to  characteristic importance.
    Since Heinrich and Watabe r are both directed to display devices in which classification of images are obtained, the purpose of using an augmented reality display would have been  contemplated by Heinrich as set forth by Watabe. 
     It would have been to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the augmented reality display taught Watabe, in place of display 19 taught by Heinrich for the purpose of displaying the results of the state assessments analysis having captured physiological images, classifying them and obtaining  a result of a patient’s condition. 
     With respect to claim 8, Heinrich teaches wherein the physiological signals are heartbeat and respiratory signals, see page 8 lines 6-11 and page 9, lines 19-27.  Heinrich also teaches a heartbeat detector 102 and a respirator detector 104, see page 8.  The motivation for this rejection is the same as that to claim 6.

          With respect to claim 13, Heinrich teaches wherein the treatment suggestions are different sleep states see for example, page 13, lines 12-34, which includes the number of hours and times of day, as set forth at page 12, lines 24-34. The motivation for this rejection is the same as that to claim 6.

         With respect to claim 14, Heinrich teaches an electric device for generating an alarm signal which provides stimulus to the subject which is performed by generation of electric signals, see page 12, lines 19-24. The motivation for this rejection is the same as that to claim 6. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Heinrich in view of Watabe further in view of Okuno.
     With respect to claim 9, Heinrich teaches a state assessment system, shown by figure 2A, comprising a signal capturing device 10, (see page 6) for capturing a physiological signal (heartbeat, respiratory movements etc.) of a baby and an evaluation device, comprising: an oscillator model (data processing system described at page 9, beginning at line 20 to page 10, line 12) for taking the physiological image and converting it into the frequency domain using  Fourier transform or other temporal filters. 
Heinrich teaches classifier 106 in combination with processor 18 (page 10, lines 26-34), for determining the type of treatment is required based on the classification of the results analyzing classifying feature image data, see page. 11, lines 12-32.  See also page 9, lines 10-15. 

     Heinrich teaches all of the subject matter upon which the claim depends except for  an augmented reality apparatus.  Heinrich does however teach a display 19.
     Watabe teaches an augmented reality  terminal comprises a motion parameter collecting device based on capacitance-type micro-electromechanical system (MEMS, MicroElectro Mechanical Systems), so as to collect capacitance change data by the motion parameter collecting device; obtaining the motion parameter information according to the capacitance change data.  Watabe teaches extracting the frequency domain characteristic of a motion  assigned a  hierarchical wavelet packet decomposition algorithm (to perform hierarchical classification to  characteristic importance.
    Since Heinrich and Watabe are both directed to display devices in which classification of images are obtained, the purpose of using an augmented reality display would have been  contemplated by Heinrich as set forth by Watabe 
     It would have been to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the augmented reality display taught by  Watabe in place of display 19 taught by Heinrich for the purpose of displaying the results of the state assessments analysis having captured physiological images, classified them and obtained a result of a patient’s condition. 
     Heinrich in view of Watabe teaches all of the subject upon which the claim depends except for capturing images of the face and tongue and determining respective features. 
     Okuno teaches a camera for taking images of the face and tongue.
 Images of a face and a tongue are taken continuously so as to acquire measurement data based on spectroscopy.  The result of the color of tongue, and the pulse image obtained from the pulse pattern, is based on reference to past case data. When photographing the face or tongue.  When photographing the face or tongue, the color of the display screen that is integrated with the camera is emitted at wavelengths corresponding to the three primary colors RBG. 
     Since Heinrich in view of  Watabe and Okuno are directed to systems for imaging patients for the purpose of monitoring and classifying respiratory functions, the purpose of capturing the face and tongue would have been contemplated by Heinrich as set forth by Okuno. 
     It would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to use the well known technique of monitoring the face and tongue, as set forth by Okuno and combine the teaching with Heinrich in view of  Watabe so that  in addition to monitoring the heartbeat and respiratory functions, as set forth by Heinrich, face and tongue images can be captured  and processed by data processor 18 of Heinrich for capturing other physiological features or classification. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Heinrich in view of Watabe further in view of CN109948396.

       Heinrich teaches a state assessment system, shown by figure 2A, comprising a signal capturing device 10, (see page 6) for capturing a physiological signal (heartbeat, respiratory movements etc.) of a baby and an evaluation device, comprising: an oscillator model (data processing system described at page 9, beginning at line 20 to page 10, line 12) for taking the physiological image and converting it into the frequency domain using  Fourier transform or other temporal filters. 
     Heinrich teaches classifier 106 in combination with processor 18 (page 10, lines 26-34), for determining the type of treatment is required based on the classification of the results analyzing classifying feature image data, see page 11, lines 12-32.  See also page 9, lines 10-15. 

     Heinrich teaches all of the subject matter upon which the claim depends except for  an augmented reality apparatus.  Heinrich does however teach a display 19.
     The 728 reference teaches an augmented reality  terminal comprises a motion parameter collecting device based on capacitance-type micro-electromechanical system (MEMS, MicroElectro Mechanical Systems), so as to collect capacitance change data by the motion parameter collecting device; obtaining the motion parameter information according to the capacitance change data.  Watabe teaches extracting the frequency domain characteristic of a motion  assigned a  hierarchical wavelet packet decomposition algorithm (to perform hierarchical classification to  characteristic importance.
    Since Heinrich and Watabe are both directed to display devices in which classification of images are obtained, the purpose of using an augmented reality display would have been  contemplated by Heinrich as set forth by Watabe. 
     It would have been to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the augmented reality display taught Watabe, in place of display 19 taught by Heinrich for the purpose of displaying the results of the state assessments analysis having captured physiological images, classified them and obtained a result of a patient’s condition. 

     Heinrich in view of Watabe  teaches all of the subject matter up which the claim depends except for  the use of SVM or CNN as the classification model. 

     Heinrich teaches the use of the Markov model and performing supervised and unsupervised training for performing classification. 
   The CN 109948396 reference teaches performing  judgment for supraventricular cardiac beats and to select appropriate network topology results, training times, learning parameters such as rate and learning rule building the artificial  neural network classifier, and, after finishing the construction of the classifier, it also needs to train, the classifier.   The 396 reference teaches a heartbeat template obtaining preset typical supraventricular, wherein said typical supraventricular heartbeat template label corresponding to the classification reference result based on the time domain characteristic of the typical supraventricular heartbeat template, the frequency domain characteristics and wavelet coherent features to the classifier for training. 

      Heinrich in view of the 728 reference and the 396 patent teach the use of classifiers for classification of medical data. The use of CNN or SVM as the method of classification would have been recognized by Heinrich in view of  the Watabe as set forth by  the 396 reference. 

     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace one type of classification model or method with that of another for at least the reason that SVM and CNN are well known classification models and could be used for classifying  medical features such as physiological data obtained from a patient. 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of CN107102728 further in view of Baker USP 8,457,706.

   Heinrich teaches a state assessment system, shown by figure 2A, comprising a signal capturing device 10, (see page 6) for capturing a physiological signal (heartbeat, respiratory movements etc.) of a baby and an evaluation device, comprising: an oscillator model (data processing system described at page 9, beginning at line 20 to page 10, line 12) for taking the physiological image and converting it into the frequency domain using  Fourier transform or other temporal filters. 
     Heinrich teaches classifier 106 in combination with processor 18 (page 10, lines 26-34), for determining the type of treatment is required based on the classification of the results analyzing classifying feature image data, see page. 11, lines 12-32.  See also page 9, lines 10-15. 
     Heinrich teaches all of the subject matter upon which the claim depends except for  an augmented reality apparatus.  Heinrich does however teach a display 19.
     Watabe teaches an augmented reality  terminal comprises a motion parameter collecting device based on capacitance-type micro-electromechanical system (MEMS, MicroElectro Mechanical Systems), so as to collect capacitance change data by the motion parameter collecting device; and  obtaining the motion parameter information according to the capacitance change data.  Watabe teaches extracting the frequency domain characteristic of a motion  assigned a  hierarchical wavelet packet decomposition algorithm (to perform hierarchical classification to  characteristic importance.
    Since Heinrich and Watabe are both directed to display devices in which classification of images are obtained, the purpose of using an augmented reality display would have been  contemplated by Heinrich as set forth by Watabe. 
     It would have been to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the augmented reality display taught by  Watabe, in place of display 19, taught by Heinrich, for the purpose of displaying the results of the state assessments analysis having captured physiological images, classifying them and obtaining a result of a patient’s condition. 
    The combination of Heinrich and Watabe teaches all of the subject matter upon which the claims depend except for the use of infrared lighting on the subject/patient.
     Baker teaches using a light source integrated into the pulse oximeter, containing both red and infrared wavelengths is directed onto the skin of the patient and the light that passes through the skin is detected by the sensor. The intensity of light in each wavelength is measured by the sensor over time. 
 Baker teaches a sensor 12 includes the emitter 16, the detector 18, and an encoder 42. In the embodiment shown, the emitter 16 is configured to emit at least two wavelengths of light, e.g., RED and IR, into a patients tissue 40.
     
     Since Heinrich in view of  Watabe teaches a light source via LIDAR, see page 9 of Heinrich, the purpose of using a different light source would have been contemplated by Heinrich as set forth by Baker. 

     It would have been obvious  to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute  the LIDAR and camera for irradiating the subject/baby, with an IR light source and camera, as set forth in Baker for the purpose of rendering physiological images that can be used to obtain features that can be classified as a particular state of the patient, using the IR light source and as taught by Baker. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view of Baker.
Baker teaches all of the subject matter upon which the claim depends except for the use of IR radiation on the subject/baby.
     Baker teaches using a light source integrated into the pulse oximeter, containing both red and infrared wavelengths is directed onto the skin of the patient and the light that passes through the skin is detected by the sensor. The intensity of light in each wavelength is measured by the sensor over time. The graph of lig
 The sensor 12 includes the emitter 16, the detector 18, and an encoder 42. In the embodiment shown, the emitter 16 is configured to emit at least two wavelengths of light, e.g., RED and IR, into a patients tissue 40.
     
     Since Heinrich teaches a light source via LIDAR, see page 9 of Heinrich, the purpose of using a different light source would have been contemplated by Heinrich as set forth by Baker. 

     It would have been obvious  to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute  the LIDAR and camera for irradiating the subject/baby, with an IR light source and camera, as set forth in Baker for the purpose of rendering physiological images that can be used to obtain features that can be classified as a particular state of the patient, using the IR light source and as taught by Baker. 


           Claims Objected To As Containing Allowable Matter

Claims 2, 7, 11, 15, 17, 20, 21 and 24  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664